DETAILED ACTION
1)
           Acknowledgement is made of Amendment received on 8/2/2022.                                     Claims 2-6, 8-9, 11, 13-14, 16, are amended. 
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 13-15, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ehrhardt et al. (US 2017/0335520).
           Ehrhardt discloses a paper that has been sized using a sizing composition including lignin [0029], an aluminum salt ([0029], claim 10) and starch [0031] compound.  Cobb tests are disclosed in the tables.  The paper is free from ASA and AKD.

          In the event any differences can be shown for the product of the product-by-process claims 13-15, as opposed to the product taught by the reference Ehrhardt, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
3)       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmark et al. (US 2019/0382959). 
           Bergmark discloses a method of producing a hydrophobic paper [0025]. The method includes blending lignin and cationic polysaccharide (claims 1, 5).  The molecular weight of lignin is in the range 100-1,000 g/mol [0101].  It would have been obvious to one skilled in the art at the time the invention was filed that at least some of the blended lignin include depolymerized lignin.

                                              Allowable Subject Matter                                                                                                        4)        Claims 1-12, are allowed.
The following is an indication of allowable subject matter:  
The cited prior art does not disclose a method of producing hydrophobic paper by adding to a lignocellulosic pulp suspension a depolymerized lignin of a molecular weight claimed, a cationic polysaccharide and/or gelatin, and an aluminum salt, the lignin and the aluminum salt added in an amount claimed (claim 1).    

                                                                                                          

Response to Amendment
5)       Claims 3-6, 8-9, 11, 13-16, rejections under 35 U.S.C. 112(b), second paragraph, are withdrawn.
Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                               7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748